Citation Nr: 1316534	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  10-32 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for residuals of right ankle Achilles tendon injury (right ankle disability).  


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to August 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In the October 2009 decision, the Winston-Salem RO granted service connection and assigned an initial noncompensable (0 percent) rating for right ankle disability, effective June 24, 2009, the date of claim for service connection.  In November 2009, the Veteran entered a notice of disagreement with the initial rating assigned in the October 2009 rating decision.  Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for the right ankle disability, the Board has characterized this issue as one of entitlement to a higher initial disability rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

The issue of a higher initial disability rating for right ankle disability was previously remanded by the Board in December 2012 for further evidentiary development of providing a VA joints examinations to assess the severity of his service-connected right ankle disability.  This was accomplished, and the claim was readjudicated in a March 2013 supplemental statement of the case (SSOC).  For this reason, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board notes that the Veteran is not currently employed.  However, in the October 2009 VA joints examination, the Veteran reported that his unemployment was due solely to his nonservice-connected cardiovascular condition, not his service-connected right ankle disability.  He has not alleged unemployability due to his service-connected disabilities, and the matter of entitlement to a total rating based on individual unemployability due to service-connected disabilities is not raised by either the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence. 

FINDING OF FACT

For the entire initial rating period, the Veteran's service-connected right ankle disability is shown to be productive of a disability picture that more nearly approximates moderate limitation of motion.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for the assignment of a 10 percent evaluation, but not more, have been met for service-connected right ankle disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.31, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5271 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  When the schedule does not provide a zero percent evaluation for in a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Veteran has challenged the initial disability ratings assigned to the service-connected right ankle disability by seeking appellate review.  Fenderson, 12 Vet. App. at 125-26 (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010.  DC 5010 (traumatic arthritis) directs that arthritis be rated under DC 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.

Rating Right Ankle Disability

The Veteran is in receipt of a noncompensable (0 percent) rating for service-connected right ankle disability for the entire initial rating period under the provisions of 38 C.F.R. § 4.71a, DC 5271, for a diagnosed right ankle disability with no compensable symptoms. 

Under DC 5271, a 10 percent rating is assigned for moderate limitation of motion, and a 20 percent rating is assigned for marked limitation of motion.  A disability rating for limitation of motion includes limitation of motion due to arthritis, pain, weakness, fatigability, incoordination, and other orthopedic factors that limit motion.  See 38 C.F.R. § 4.40, 4.45, 4.59.

The words "moderate" and "marked" as used in this and other Diagnostic Codes are not defined in the Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at an equitable and just decision.  38 C.F.R. § 4.6 (2012).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2012).  Of assistance in rendering such a decision here is the fact that normal range of motion for the ankle is from 0 degrees to 20 degrees dorsiflexion and from 0 degrees to 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.  

In an October 2008 VA treatment record, the Veteran reported no joint or muscle pain.  In a September 2009 VA treatment record, the Veteran's extremities were normal and deep tendon reflexes were 3+ in the right lower extremity.  In a separate September 2009 VA treatment record, motor strength and deep tendon reflexes were normal in the right lower extremity.  In an October 2009 VA treatment record, strength and sensory function was normal and plantar reflex was negative.  

In the October 2009 VA joints examination, the Veteran reported stiffness in the right ankle.  The VA examiner reported no episodes of flare-ups , no inflammatory arthritis, and no episodes of dislocation or recurrent subluxation.  The Veteran reported functional limitations of having to cut down his work hours in the past due to right ankle pain.  On X-Ray examination, the VA examiner reported a normal right ankle with soft tissue calcium of the Achilles tendon, with no evidence of arthritis.  The diagnosis was right Achilles tendon injury, now resolved.  

A range of motion summary in October 2009 indicated that the Veteran's dorsiflexion was 0 to 25 degrees.  Plantar flexion was to 0 to 30 degrees.  There was no pain noted with any of these motions.  There was no noted additional limitation on motion with repetitive use due to painful motion, weakness, impaired endurance, incoordination, or instability.  The VA examiner also reported the Veteran had a normal gait and also reported no right ankle ankylosis, tenderness, deformity, instability, tendon abnormality, or angulation.  

In the January 2013 VA joints examination, the Veteran reported right ankle stiffness and functional limitations of not being able to walk for longer than an hour or stand for longer than 40 minutes.  The VA examiner reported no flare-ups, ankylosis, tenderness, deformity, or instability of the right ankle.  On X-Ray, the VA examiner reported a normal right ankle with soft tissue calcium of the Achilles tendon, with no evidence of arthritis.  

A range of motion summary in January 2013 indicated that the Veteran's dorsiflexion was 0 to 15 degrees.  Plantar flexion was to 0 to 30 degrees.  There was no pain noted with any of these motions.  There was no noted additional limitation on motion with repetitive use due to painful motion, weakness, impaired endurance, incoordination, or instability.  

In comparing the Veteran's symptoms during the appellate period, as shown, to the rating criteria, the Board finds that the service-connected right ankle disability picture more nearly resembles the criteria for assignment of a 10 percent evaluation for the entire initial rating period.  In particular, the Veteran is shown to have dorsiflexion to 15 degrees and plantar flexion to 30 degrees, which shows a moderate limitation of motion.  38 C.F.R. § 4.71a, DC 5271.

The Board further finds that an evaluation higher than 10 percent for service-connected right ankle disability is not warranted.  The evidence does not show ankylosis of the ankle, malunion of the os calcis or astragalus or astragalectomy.  Therefore, DCs 5270, 5272, 5273, and 5274 are not for application.  The Board has considered assigning a higher disability rating based on functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  However, the evidence does not show that the Veteran's disability resulted in additional functional loss of the right ankle due to symptoms of pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  For example, the October 2009 and January 2013 VA examinations reflect specific findings of no additional limitation of motion with repetitive use, and no additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  

Even with consideration of the pain, fatigue, lack of endurance and incoordination on repetitive use, the Board finds that the right ankle disability is not shown to meet the criteria for a 20 percent rating under DC 5271 (which is "marked" limitation of motion).  The specific clinical measures of ranges of motion, including examiner's findings and opinions regarding additional limitations of motion due to such factors, as well as the Veteran's reports of pain and other orthopedic factors have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain.  

The Veteran may genuinely believe that the severity of his right ankle disability merits a higher rating.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as whether his right ankle has ankylosis or has "marked" limitation of motion.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, his opinion is far outweighed by the detailed opinions provided by the VA medical professionals, which show that there is only a moderate limitation of motion of the right ankle.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board finds that, even with consideration of additional limiting factors indicated in 38 C.F.R. §§ 4.40, 4.45, 4.59, the evidence does not more nearly approximate or equate to" marked" limitation of motion of the ankle for any period, as required for a 20 percent disability rating under DC 5271.  38 C.F.R. § 4.71a. 

Based on the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire initial rating period, an evaluation of 10 percent for moderate limitation of the right ankle is warranted under DC 5271.  38 C.F.R. § 4.71a.  


Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2009), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath, 1 Vet. App. at 593.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplates the Veteran's service-connected right ankle disability.  The service-connected right ankle rating criteria specifically provide for ratings based on the presence of arthritis, and limitation of motion of the ankle, including due to pain and other orthopedic factors.  Because the schedular rating criteria are adequate to rate the Veteran's service-connected right ankle disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 

The Board acknowledges the Veteran's assertion that he experiences impairment as a result of his right ankle disability.  Specifically, the Veteran has reported tenderness and stiffness in his right ankle.  He reports that he is unable to walk or stand for prolonged periods.  The Veteran, as a lay person, is competent to provide such evidence of how his right ankle disability affects his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  While the Board finds the Veteran credible, VA must consider only the rating criteria and other applicable regulations to rate a disability.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  As discussed above, the evidence shows that the Veteran's right ankle disability more nearly resembles the criteria for assignment of a 10 percent evaluation for the entire initial rating period.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issue decided herein.  The RO sent the Veteran a letter in July 2009 that informed him of the requirements needed to establish increased evaluation for right ankle disability.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  VA has obtained VA and private treatment records and other records identified by the Veteran.  

The Veteran has been afforded adequate examinations on the issue of an increased rating for right ankle disability.  VA provided the Veteran with examinations in October 2009 and January 2013.  Treatment records were reviewed, the Veteran's history was taken, and complete examinations with clinical measures were conducted.  Conclusions reached and diagnoses given were consistent with the examination report.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issue of increased rating for service-connected right ankle disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).


ORDER

A 10 percent evaluation, but not higher, for the service-connected right ankle disability is granted, subject to the regulations governing the payment of VA monetary benefits.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


